Citation Nr: 9932146	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  96-20 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim concerning service connection for post 
traumatic stress disorder (PTSD). 

2.  Entitlement to an increased evaluation for coronary 
artery disease with hypertension, currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1957 to April 
1970 and from June 1970 to June 1977.  

This matter came before the Board of Veterans' Appeals 
(Board) from a January 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that denied the veteran's claim for an increased 
evaluation for his service-connected hypertension.  A notice 
of disagreement was received in February 1996.  A statement 
of the case was issued in March 1996.  A substantive appeal 
was received from the veteran in March 1996.  A hearing was 
scheduled to be held at the RO in July 1996 but the veteran 
failed to appear for this hearing.  In October 1996, the 
evaluation assigned for this disability, recharacterized as 
"coronary artery disease with hypertension," was increased 
from 10 to 30 percent disabling, effective from December 1, 
1995.  

This matter also came before the Board from an April 1997 
action by the RO which denied the veteran's claim of 
entitlement to service connection for PTSD.  The Board notes 
that it appears that the RO considered this claim on the 
merits although a claim for entitlement to service connection 
for PTSD had previously been denied (see the October 1988 RO 
decision).  The Board will address this claim based on 
whether new and material evidence has been submitted to 
reopen it, and, for the reasons discussed below, finds that 
such action does not prejudice the veteran.  Barnett v. 
Brown, 8 Vet.App 1 (1995).  

Finally, it is noted that the claim for an increased 
evaluation for the service-connected coronary artery disease 
with hypertension will be addressed in the remand portion of 
this decision.  



FINDINGS OF FACT

1.  The RO denied service connection for PTSD by a rating 
decision dated in October 1988; there was no timely appeal 
following notification in November 1988.

2.  The evidence obtained since the 1988 rating action 
includes VA medical evidence and statements of the veteran.

3.  The evidence obtained since the 1988 rating action 
concerning service connection for PTSD is cumulative of 
evidence already of record.


CONCLUSIONS OF LAW

1.  The October 1988 rating action denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302 (1999).

2.  Evidence submitted since the October 1988 rating action 
is not new and material to reopen the veteran's claim 
concerning service connection for PTSD.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, and as noted above, the Board points out that it 
appears from a review of the April 1997 decision that the RO 
adjudicated the claim for entitlement to service connection 
for PTSD on the merits without consideration of an October 
1988 unappealed rating action which denied service connection 
for this disorder.  The Board will therefore initially 
consider whether new and material evidence has been submitted 
to reopen this claim.

In Bernard v. Brown, 4 Vet. App. 384 (1993), it was held that 
when addressing a question not addressed by the RO, the Board 
must consider whether the veteran was given adequate notice 
of the need (and adequate opportunity) to submit evidence or 
argument on that question and to address it at a hearing, and 
if not, whether the veteran has been prejudiced thereby.  In 
this case, the RO addressed the issue on the merits, which is 
a more comprehensive review than that involved where the 
issue is whether new and material evidence has been submitted 
to reopen the claim.  As such, the veteran will not be 
prejudiced by the Board's consideration of the new and 
material issue.

In a rating action of October 1988, the RO denied the 
veteran's claim of entitlement to service connection for 
PTSD.  The veteran was given written notification of this 
determination, but a notice of disagreement was not filed.  
As such, this rating decision became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a); 20.302 (1999).

However, the law and regulations provide that if new and 
material evidence has been presented or secured with respect 
to a claim which has been disallowed, the claim may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

It is pointed out that the United States Court of Appeals for 
Veterans Claims (hereinafter the Court), in Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), held that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), 
created a three-step process for reopening previously denied 
claims (a two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), had previously been applied): 
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West 12 Vet. App. 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge; see also 
Evans v. Brown, 9 Vet. App. 273 (1996). 

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis, or, in this 
case, since the RO decision dated in October 1988.  Evans.

It is noted that service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed stressor.  38 C.F.R. § 3.304(f) (1999); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  An opinion by a mental 
health professional based on a post-service examination of 
the veteran cannot be used to establish the occurrence of the 
stressor.  Cohen, supra.  

If a veteran did not engage in combat, his own allegations 
are insufficient to establish a service stressor; rather, the 
stressor must be established by official service records or 
other credible supporting evidence.  Doran v. Brown, 6 Vet. 
App 283 (1994); Zarycki v. Brown, 6 Vet. App. 91, 97 (1993).  
If a veteran alleges that he engaged in combat and there is 
no record of such activities, the Board must make a finding 
as to the credibility of the veteran's assertions that he 
engaged in combat.  Cohen; see also VAOPGCPREC 12-99.  Then 
the Board must make a finding whether the veteran engaged in 
combat.  Id.  

At the time of the October 1988 decision, the RO had before 
it for consideration the veteran's service medical records, 
the report of a VA psychiatric examination, and the veteran's 
statements, among other things.  The May 1988 VA examination 
report indicates that the veteran gave a history of combat 
service in Vietnam, and of witnessing many of his friends 
being killed.  He also reported flashbacks of his combat 
experiences, to include seeing dead and bloody bodies.  Based 
apparently on this history and the veteran's symptomatology 
observed during the examination, he was diagnosed with PTSD.  
The Board notes that in a October 1987 statement, the veteran 
reported serving on a river gunboat in Da Nang, Vietnam, 
being fired upon daily, and seeing the captain of the boat 
killed by mortar shelling.  He also noted that his friend was 
shot in the face and killed by enemy fire while standing next 
to him while on patrol on the gunboat.  He further stated 
that he killed at least 87 Vietnamese, including some after 
his friend was killed.  

In the October 1988 decision, the RO, noting that the veteran 
was diagnosed with PTSD, denied his claim because, 
essentially, no stressor had been specifically identified or 
corroborated.  The RO pointed out that the veteran's military 
records were void of any references to Vietnam experiences, 
and there was no indication that the veteran had combat 
service or was awarded any combat related citations.

In March 1996, the veteran submitted a statement that was 
construed to be a claim of entitlement to service connection 
for PTSD, which the Board, as noted above, is treating as an 
application to reopen the previously denied claim for service 
connection for this disorder.  The newly submitted evidence 
includes VA medical records and the veteran's statements. 

This evidence reflects that the veteran was admitted to a VA 
facility in August 1990 for chemical dependency.  During this 
admission, the veteran reported symptoms of PTSD, and 
psychosocial stressors were noted to include his mentally ill 
mother and girlfriend, social isolation, PTSD, and 
depression.  He was discharged in October 1990 with a 
diagnosis of, among other things, PTSD.  VA outpatient 
treatment records dated in 1995 (particularly in June and 
October 1995) indicate that the veteran was seen at the VA 
mental health clinic with complaints of anxiety and stress, 
irritability, and increased flashbacks and nightmares since 
the Oklahoma City bombing.  

A VA psychiatric examination was accomplished in October 
1996, the report of which indicates that the veteran gave a 
history of seeing his secondary gunman get shot in the head 
and decapitated while on a river patrol boat in Da Nang, 
Vietnam, and seeing his captain get hit directly with mortar.  
He also noted that he witnessed several fire fights.  Based 
on this history and his symptomatology noted during the 
examination, the veteran was again diagnosed with PTSD.  It 
is noted that in his March 1996 substantive appeal, the 
veteran stated that he was seeking entitlement to PTSD due to 
experiences in Vietnam and his "submarine service 1957-1966 
and 1974-1977."  

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for PTSD.  The evidence presented by 
itself, or along with evidence previously submitted, is not 
so significant that it must be considered to fairly decide 
the merits of this claim.  38 C.F.R. § 3.156 (a) (1999).  The 
newly submitted medical evidence simply shows that the 
veteran is currently diagnosed as suffering from PTSD, a 
diagnosis that was also documented in the evidence of record 
at the time of the October 1988 decision. 

Further, the diagnosis made on examination in May 1988 (as a 
result of a VA examination) and the diagnosis made recently 
in October 1996 were both based on the same alleged stressors 
(i.e. witnessing his friend/gunman get shot, the boat captain 
get hit with mortar, etc), stressors which have not been 
corroborated by objective or other credible evidence.  As 
such, this "new" evidence is cumulative of the evidence 
previously of record.  The Board points out that in an 
October 1996 letter sent to the veteran at his then address 
of record, the RO requested that the veteran provide names, 
dates, and places with respect to his alleged stressors, but 
the veteran did not respond to this letter.  This letter was 
not returned as undeliverable.  Such information could have 
constituted new and material evidence sufficient to reopen 
this claim.  

Regarding the representative's argument (see his statement 
received in March 1997) that the "Board" (the Board assumes 
that he is referring to the RO) failed to comply with the 
dictates of 38 U.S.C.A. § 1154(b), as interpreted in the case 
of Hayes v. Brown, 5 Vet. App. 60, 66 (1993), the Board 
initially points out that it has not been established that 
the veteran engaged in combat with the enemy while serving in 
Vietnam.  That said, the Board notes that it is clear that 
consideration was given to the veteran's contentions in light 
of the service records and other evidence of record, but the 
bottom line is that his alleged stressors have not been 
corroborated.  

Finally, as noted, in his substantive appeal, the veteran 
seems to have indicated, for the first time, that his PTSD 
may be related to his service prior to an after his Vietnam 
service.  However, as new and material evidence has not been 
submitted to reopen the previously denied claim of 
entitlement to service connection for PTSD, there is no duty 
to assist the veteran in further developing this claim, as it 
has not been established that the claim is well grounded.  
Elkins.  It is pointed out that no mention is made of the 
veteran's "non-Vietnam" service in the psychiatric medical 
evidence of record (including any relationship to this 
service and the veteran's PTSD).  The Board points out that 
the veteran's lay statements to the effect that he suffers 
from PTSD as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 
5 Vet. App. 211, 214 (1993). 

In sum, the Board finds that new and material evidence has 
not been presented sufficient to reopen the claim of service 
connection for PTSD.  The evidence presented by itself, or 
along with evidence previously submitted, is not so 
significant that it must be considered to fairly decide the 
merits of these claim.  38 C.F.R. § 3.156 (a) (1999).  
Essentially, the "new" evidence of record is similar to the 
evidence considered in the October 1988 decision.  



ORDER

New and material evidence has not been submitted to reopen a 
claim for service connection for PTSD; the appeal in this 
regard is denied.


REMAND

A review of the record reflects that service connection was 
established for hypertension by the RO in May 1979, based on 
a review of the veteran's service medical records which noted 
a history of hypertension back to 1976 and that elevated 
blood pressure readings were present in February 1977.  
Further, this decision was based on the report of a 
contemporaneous VA examination which noted a diagnosis of 
hypertension.  Based on this report and other evidence of 
record at the time, a 10 percent evaluation was assigned for 
this disability, effective February 1979.  

In this May 1979 decision, the RO also denied the veteran's 
claim for service connection for a heart condition, 
characterized as a "cardiac conduction abnormality with left 
anterior hemiblock, asymptomatic," finding that this 
disorder was a constitutional or developmental abnormality 
and not a disability under VA law.  

In December 1995, the veteran submitted a claim for an 
increased evaluation for his service-connected hypertension, 
and in the currently appealed January 1996 rating decision, 
this claim was denied.  However, in an October 1996 decision, 
the RO increased the evaluation assigned for this disability, 
now characterized as "coronary artery disease with 
hypertension," to 30 percent disabling.  Essentially, it is 
maintained that the evaluation currently assigned for the 
service-connected coronary artery disease with hypertension 
is not adequate, given the current symptomatology of this 
disability. 

However, in March 1996, the veteran, through his 
representative, also submitted a claim for a heart condition 
secondary to his service-connected hypertension, and it 
appears (although it was not specifically listed as a claim) 
that service connection was again denied for a cardiac 
conduction abnormality with left anterior hemiblock in the 
October 1996 rating action (the RO again noted that this was 
a constitutional or developmental abnormality).  In any 
event, the veteran was not notified of this determination, 
and his representative, in a January 1998 statement, 
essentially points out that while the coronary artery disease 
component of the veteran's overall heart disability was added 
to his already service-connected hypertension, the RO did not 
address the veteran's other heart condition (the Board can 
only assume that the representative is referring to the 
cardiac conduction abnormality with left anterior hemiblock).  

The Board finds that this issue of entitlement to service 
connection for a cardiac conduction abnormality with left 
anterior hemiblock was properly raised but has yet to be 
formerly adjudicated, or in the very least, the veteran was 
not properly notified of the RO's recent denial of this 
claim.  This issue of entitlement to service connection for a 
cardiac conduction abnormality with left anterior hemiblock 
is inextricably intertwined with the current appeal and must 
be adjudicated in connection therewith.  The Court has held 
that a claim that is inextricably intertwined with a pending 
claim must be adjudicated prior to a final order with respect 
to the pending claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Thus, the service connection issue must be 
adjudicated in connection with the current claim.

Further, with respect to the claim for an increased 
evaluation for coronary artery disease with hypertension, the 
Board points out that the cardiovascular system rating 
criteria of the VA Schedule for Rating Disabilities were 
revised effective January 12, 1998.  In this case, the change 
in rating criteria may affect the basis upon which an 
evaluation is assigned for the veteran's service-connected 
coronary artery disease with hypertension.  Currently, this 
disability is rated under 38 C.F.R. § 4.104, Diagnostic Code 
7005 (1999).  

The Court has indicated that when a law or regulation changes 
after a claim has been filed, but before the administrative 
or judicial appeal process has been concluded, the version 
most favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  Further, in the case 
of Rhodan v. West, 12 Vet. App. 55 (1998), the Court 
essentially held that in view of the effective date rule 
contained in 38 U.S.C. § 5110(g), which prevents the 
application of a later, liberalizing law to a claim prior to 
the effective date of the liberalizing law, the Secretary's 
legal obligation to apply the effective date of revised 
regulations prevents the application, prior to that date, of 
the liberalizing law rule stated in Karnas.  Accordingly, the 
Court held that for any date prior to the effective date of 
revised regulations, the Board could not apply the revised 
rating schedule to a claim.

A review of the file reveals that both the "old" and "new" 
criteria of Diagnostic Code 7005 were considered by the RO in 
the most recent supplemental statement of the case, dated in 
September 1998.  However, the report of the most recent 
cardiovascular examination, dated in March 1998, does not 
document findings consistent with the "new" criteria of 
Diagnostic Code 7005.  As such, the Board finds that another 
VA examination should be accomplished.   

In view of the above, this claim is REMANDED to the RO for 
the following action:

1.  The RO should inform the veteran and 
his representative that it will consider 
the issue of whether new and material 
evidence has been submitted sufficient to 
reopen a previously denied claim (denied 
in May 1979) of entitlement to service 
connection for a cardiac conduction 
abnormality with left anterior hemiblock.  
The veteran and his representative should 
be provided the opportunity to furnish 
additional evidence or argument on this 
issue.  In the event that this claim is 
denied, the veteran should be furnished a 
statement of the case and informed of the 
need to file a timely substantive appeal 
if the Board is to consider this issue.

2.  The veteran should be scheduled for a 
VA cardiology examination to determine 
the current severity of his service-
connected coronary artery disease with 
hypertension.  The veteran should be 
notified of the date, time, and place of 
the examination and the consequences for 
any failure to appear.  The examiner 
should be provided with the claims folder 
and the "old" and "new" criteria of 
Diagnostic Code 7005, and findings 
consistent with these criteria, to the 
extent possible, should be made and 
documented.  However, the physician 
should not assign a numerical rating to 
the veteran's disability.  All tests that 
the examiner deems necessary should be 
performed, to include the appropriate 
exercise test(s) needed to properly 
calculate the veteran's METs.  

3.  The RO should readjudicate the claim 
for an increased evaluation for coronary 
artery disease with hypertension, giving 
consideration to the old and new criteria 
of Diagnostic Code 7005; consideration 
should be given to the effective date of 
the change in regulation (i.e. prior to 
January 12, 1998, the old criteria should 
be considered, and subsequent to January 
12, 1998, both the old and new should be 
considered, and the more favorable 
assigned).  Thereafter, the veteran and 
his representative should be furnished a 
supplemental statement of the case and a 
citation and discussion of the applicable 
laws and regulations.  If the veteran 
does not appear for the requested 
examination, the RO should consider the 
application of 38 C.F.R. § 3.655 and cite 
this regulation in the Supplemental 
Statement of the Case.  He and his 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required by the 
veteran unless he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this issue on 
appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Iris S. Sherman
	Member, Board of Veterans' Appeals







